Citation Nr: 1712702	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-03 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from August 1968 to August 1971, for which he is in receipt of an Air Medal with "V" device, and a Purple Heart Medal.

This matter comes to the Board of Veterans' (Board) on appeal from a February 2010 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction now resides with the Atlanta, Georgia RO.

In October 2015, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge at the Atlanta RO.  A transcript of that proceeding has been associated with the claims file.  This matter was previously remanded by the Board in March 2016 and has since been returned for further appellate review.  Unfortunately, for the reasons expressed below, this appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

In March 2016, the Board remanded this matter to secure a VA examination and opinion regarding the nature and etiology of the Veteran's claimed TBI residuals.  VA CAPRI records show that two examinations were scheduled and then cancelled in July 2016 with the notation that the Veteran failed to report.  An examination subsequently scheduled in August 2016 was also cancelled because the Veteran refused the examination.  

In a February 2017 statement, the Veteran's representative requested that the Veteran's examination be rescheduled as he was previously unable to attend due to illness and that he was willing to report for a scheduled examination.  Generally, if a veteran fails to report for a VA examination without good cause, an original compensation claim will be adjudicated on the evidence of record.  38 C.F.R. §3.655(a) (2016).  Examples of good cause include illness of the Veteran, as is the case here.  Thus, the Board finds the Veteran has demonstrated good cause for failure to report to his VA examination and that his claim must be remanded to schedule him for another VA examination in connection with his claim of entitlement to service connection for residuals of a TBI.

Lastly, on remand any outstanding and relevant VA treatment records should be obtained and associated with the claims folder.  Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  Notify the Veteran of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA TBI examination at a VA Medical Center by an examiner with appropriate expertise to determine the existence of any residuals of a TBI.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has any residuals of his in-service TBI.  The examiner should presume that the TBI occurred during active service as described by the Veteran and presume that he is a reliable historian with regard to his complaints of various persistent symptoms following the in-service TBI.  The rationale for all opinions expressed must be provided.  
3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  Then, readjudicate the issue of entitlement to service connection for residuals of a TBI.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination may impact the determination made. 38 C.F.R. § 3.655 (2016).  He is also advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

